BROCK, C.J.,
dissenting: I agree with the majority that the defendant’s conviction must be sustained unless, after viewing the evidence in a light most favorable to the State, we conclude that no rational trier of fact on the evidence presented could have found proof of the offense beyond a reasonable doubt. State v. Wong, 125 N.H. 610, 624, 486 A.2d 262, 271 (1984). While circumstantial evidence can support a murder conviction, when the State’s case rests entirely upon such evidence, all rational conclusions except that the defendant was guilty must be excluded. State v. Meloon, 124 N.H. 257, 259, 469 A.2d 1316, 1318 (1983) (quoting State v. Hopps, 123 N.H. 541, 544, 465 A.2d 1206, 1208 (1983)). After reviewing the voluminous record and applying the above standards, my conclusion differs from that of the majority. I would hold that the evidence was legally insufficient to prove beyond a reasonable doubt that the defendant murdered Aleñe Courchesne.
Clearly, the record provides evidence indicative of the defendant’s guilt. Perhaps the fact most damaging to his defense is that he was the last person known to have seen Aleñe Courchesne alive. By his own admission, he dropped her off at her apartment during the period specified by the medical examiner as the likely time of death.
The record also includes evidence which casts doubt upon the defendant’s guilt. Although the victim’s bleeding body was left in a mud puddle, witnesses observed that the defendant’s pants and boots were not bloody or muddy on the morning following the murder. There is no evidence in the record that mud or blood was found in or on the pickup truck driven by the defendant. Further, there is no evidence to indicate that the defendant had been involved in a struggle.
Much of the State’s evidence came from the scene where the body was found. It relied upon expert testimony regarding the two footprints in the mud, one full and one partial, and on the tire tracks in the dirt next to the highway. Results from the initial police investigation, i.e., the size of the footprint and the wheelbase of the vehicle, appear to be inconsistent with the defendant’s guilt. Nevertheless, the State’s expert attempted to explain away these inconsistencies and testified that, in his opinion, the footprints and tracks could have been caused by the defendant.
*109The witness David Prescott, who observed a pickup truck beside the highway on the night of the murder, could not positively identify the defendant’s truck as the one he saw. He testified that the truck he had seen was a dark color and had a white cap. While a portion of the cap on the truck driven by the defendant is white, the sides are for the most part a dark color and, on the night of the murder, the top was covered by construction ladders and staging.
Christine Courchesne, the victim’s young daughter, was staying in her mother’s apartment on the night of the murder. In interviews with police immediately following the discovery of the body, she said that she heard someone in the apartment banging on the shower walls at 6:00 a.m. and a man’s voice say “Where’s my pants?” She also observed a man in the doorway of her bedroom. On the following day, she reported discovering a pool of blood in the shower stall and finding blood on the seat of her mother’s bicycle, which was located in the hallway of the apartment building. Despite this information, the police failed to search the victim’s apartment for five days after discovering her body.
Cindy Beckman, another of the victim’s daughters, went with her grandmother to her mother’s apartment several days after the funeral to get clothes for her younger sister. Ms. Beckman testified that while she was there, she found a blood-stained towel in the kitchen closet.
An expert called by the defendant testified that, based upon her investigation eleven months after the murder, blood droplets, which, in her opinion, matched the victim’s blood type, were found in the hallway of the apartment building.
One person’s name is mentioned repeatedly during the trial in connection with the victim. That person is Russell Healy. A neighbor testified that she had previously overheard Healy threatening to kill Aleñe Courchesne. Healy was the brother of the victim’s flaneé. At one time he resided at the victim’s apartment building and was a regular visitor. He admits stopping at the victim’s apartment twice on the night of the murder, once at about 8:30 or 9:00 and once at 11:00, attempting to purchase cocaine. Other witnesses place him at the apartment at different times during the day and night. The victim’s youngest daughter alleged that the voice she heard in the apartment on the night of the murder sounded like that of Russell Healy.
Healy testified at the defendant’s trial. His testimony before the jury provides no explanation of his whereabouts during the likely *110time of the victim’s death. He also testified that on the night of the murder he saw the victim cut herself while shaving and that she used a towel to wipe off the blood. The autopsy revealed no cuts on the victim’s legs.
Considering the evidence presented at trial, one might reasonably conclude that Richard McCue, more likely than not, was responsible for the death of Alene Courchesne. But, as previously noted, the State must prove the defendant’s guilt beyond a reasonable doubt. Further, in cases such as this, where the State’s evidence that the defendant committed the murder is entirely circumstantial, such evidence “must be viewed with caution and weighed with scrupulous circumspection,” and must be “well connected and exclude every reasonable hypothesis except the guilt of the defendant. ...” See 40 Am. Jur. 2d Homicide § 426 (1968).
Concluding as I do that the circumstantial evidence, even when viewed in a light most favorable to the State, could lead to rational conclusions other than the defendant’s guilt, I would hold that the State has not met this burden of proof. For this reason, I respectfully dissent.